 1                                                                   The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      MEGAN NICOLE MAXWELL,                          No. 2:18-cv-01165-RSM
 9
                           Plaintiff,                STIPULATION AND ORDER FOR
10                                                   DISMISSAL WITH PREJUDICE
               vs.
11
      MIMEDX GROUP, INC.,
12
                          Defendant.
13

14          COME NOW the parties to this litigation, by and through their undersigned counsel of

15   record, and hereby stipulate and request that the Court enter an order dismissing all of the claims

16   and causes of action in the above-captioned case with prejudice and without costs or attorneys’

17   fees to any party.

18          STIPULATED and AGREED this 29th day of October 2018.

19    s/ Reba Weiss                                      s/ Birgitte M. Gingold
      Reba Weiss, WSBA #12876                            Birgitte M. Gingold (WSBA No. 50630)
20    reba@weisslawfirm.org                              bgingold@littler.com
      Weiss Law Firm PLLC                                LITTLER MENDELSON, P.C.
21                                                       600 University Street, Suite 3200
      12537 15th Avenue NE, Suite 108
                                                         Seattle, WA 98101.3122
22    Seattle, WA 98125                                  Phone:         206.623.3300
      Tel: (206) 508-5933
23                                                       Attorney for Defendant
      Attorneys for Plaintiff
24

25

26
      STIPULATION AND ORDER FOR DISMISSAL                                         L ITTLER M ENDELSON , P.C.
      WITH PREJUDICE - 1                                                               One Union Square
      Case No. 2:18-cv-01165-RSM                                               600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
 1                                               ORDER

 2          In accordance with the Stipulation and Request for Dismissal filed by the parties, the Court

 3   hereby orders that any and all claims brought, or that could have been brought, against Defendant

 4   in this matter are hereby DISMISSED WITH PREJUDICE, with each party to bear their own

 5   fees and costs.

 6          IT IS SO ORDERED.

 7

 8          DATED: October 30, 2018 2018.

 9

10                                                A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE

12

13
      Presented by:
14
        s/ Birgitte M. Gingold
15      Birgitte M. Gingold (WSBA No. 50630)
        bgingold@littler.com
16      LITTLER MENDELSON, P.C.
17      Attorneys for Defendant
18      Approved as to form and content,
        Notice of Presentation Waived:
19

20      s/ Reba Weiss
        Reba Weiss, WSBA #12876
21      reba@weisslawfirm.org
        Weiss Law Firm PLLC
22
        Attorneys for Plaintiff
23

24

25

26
      STIPULATION AND ORDER FOR DISMISSAL                                         L ITTLER M ENDELSON , P.C.
      WITH PREJUDICE - 2                                                               One Union Square
      Case No. 2:18-cv-01165-RSM                                               600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
